Motion for reargument denied. Memorandum: In Matter of MVAIC (Stein) (23 A D 2d 526) we said (p. 527), quoting from Weinstein-Korn-Miller (N. Y. Civ. Prac.): “Under section 1450 and subdivision 2 of section 1458 of the Civil Practice Act the parties to an arbitration agreement had the right to a jury trial on the issue of failure to comply with a contract to arbitrate. Although the specific provisions of section 1450 and 1458 (2) are omitted from the CPLR, the new arbitration provisions were “ not intended to eliminate trial by jury if it is desirable or constitutionally required.” ’ (Weinstein-Korn-Miller, N. Y. Civ. Prac., pars. 4101.28, 7503.24, 409.03, 410.01, 2218.01.) A jury trial should be had on the issue.of the timeliness of giving notice,of claim.” In that ease it seemed that a jury trial was desirable although not constitutionally required. That decision, therefore, is not authority that a jury trial may be had as a matter of right in every MVAÍC ease of this type. Present — Williams, P. J., Bastow, Goldman, Noonan and Del Vecehio, JJ.